Citation Nr: 0907538	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  05-17 682A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for hearing loss, to 
include as secondary to service-connected residuals of a 
fractured nose.

2.  Entitlement to service connection for tinnitus, to 
include as secondary to service-connected residuals of a 
fractured nose.

3.  Entitlement to service connection for earaches, to 
include as secondary to service-connected residuals of a 
fractured nose.

4.  Entitlement to service connection for a neck disorder, to 
include as secondary to service-connected residuals of a 
fractured nose.

5.  Entitlement to service connection for a back disorder, to 
include as secondary to service-connected residuals of a 
fractured nose.

6.  Entitlement to service connection for an eye disorder, to 
include as secondary to service-connected residuals of a 
fractured nose.

7.  Entitlement to a rating in excess of 10 percent for a 
depressive disorder with anxiety prior to May 17, 2006, and 
in excess of 30 percent after May 17, 2006.

8.  Entitlement to a rating in excess of 10 percent for 
temporomandibular joint articulation.

9.  Entitlement to a compensable rating for the residuals of 
a fractured nose with dorsal deviation.

10.  Entitlement to a compensable rating for headaches.


REPRESENTATION

Appellant represented by:	Jeffery T. McGuire, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1983 to September 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO) of the Department of Veterans Affairs (VA).  In 
January 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The Board notes 
that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).  The United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), has also found 
that the VCAA notice requirements applied to all elements of 
a claim.  

For an increased-compensation claim the VCAA requires VA to 
notify the claimant that to substantiate a claim, the medical 
or lay evidence must show a worsening or increase in severity 
of the disability, and the effect that such worsening or 
increase has on the claimant's employment and daily life.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  

In correspondence dated in March 2008 the Veteran was 
provided a notice addressing his increased rating claims and 
specifically identifying the requirements for a higher rating 
for temporomandibular joint articulation.  A review of the 
record, however, reveals no VCAA notice was issued in this 
case as to the service connection issues on appeal or the 
increased rating claims for a depressive disorder, residuals 
of a fractured nose, and headaches.  As the appellant has not 
been provided a meaningful opportunity to participate 
effectively in the processing of his claim, the case must be 
remanded for remedial action. 

The revised VCAA duty to assist also requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2008).  For 
records in the custody of a Federal department or agency, VA 
must make as many requests as are necessary to obtain any 
relevant records, unless further efforts would be futile; 
however, the claimant must cooperate fully and, if requested, 
must provide enough information to identify and locate any 
existing records.  38 C.F.R. § 3.159(c).  

In this case, at his January 2009 hearing the Veteran 
submitted additional evidence in the form of a private 
medical report dated January 8, 2009, addressing 
temporomandibular joint articulation, conductive left ear 
hearing loss, and chronic bilateral otitis externa.  The 
Veteran did not waive agency of original jurisdiction 
consideration and the issues pertinent to this evidence must 
also be remanded for additional development.  See 38 C.F.R. 
§ 20.1304 (2008).

The Board further notes that at his January 2009 hearing the 
Veteran testified that he had received regular private 
treatment for disorders related to the issues on appeal.  
Additional development is also required to obtain any 
additional pertinent treatment records prior to appellate 
review.



Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided a 
VCAA notice specifically addressing what 
information and evidence not of record is 
needed to substantiate his service 
connection and increased rating claims.  
The notice as to the increased rating 
claims for a depressive disorder, 
residuals of a fractured nose, and 
headaches must be in accordance with the 
decision in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  

This includes notification (1) that to 
substantiate his increased rating claim 
he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on his employment and daily life, 
(2) generally, of the diagnostic code 
criteria necessary for entitlement to a 
higher disability rating that would not 
be satisfied by demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
of that worsening has on his employment 
and daily life, (3) that if an increase 
in disability is found, a disability 
rating will be determined by applying 
relevant diagnostic codes, which 
typically provide for a range in severity 
of a particular disability from 0% to as 
much as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life, 
and (4) of examples of the types of 
medical and lay evidence that he may 
submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation (such as competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability), or basis for 
an earlier effective date.  The notice 
requirements as to all elements of the 
claims should be provided.  

2.  Copies of all outstanding records of 
treatment received by the Veteran for the 
claimed disabilities from Dr. Marshall 
Keith Gardner, Philadelphia, PA, should 
be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the 
file.  The Veteran and his attorney are 
to be notified of unsuccessful efforts in 
this regard, in order to allow them the 
opportunity to obtain and submit those 
records for VA review. 

3.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with appropriate consideration of all the 
evidence of record.  All applicable laws 
and regulations should be considered.  If 
any benefit sought remains denied, the 
appellant and his attorney should be 
furnished a supplemental statement of the 
case and should be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



